DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 12, the limitation cites that “an output terminal of an amplifier is electrically connected to the first terminal and an input terminal of the amplifier is electrically connected to the second terminal.” This limitations cites the same amplifier connected to the first terminal and the second terminal, which is not disclosed in the application, for example, Fig. 1 discloses two separate amplifiers for connection to each .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8-10, & 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukai (WO2015098240), as cited by applicant (machine translation provided by examiner).
As per claim 1:
Mukai discloses in Figs 1 & 2:
A multiplexer (duplexer, para [0015]) comprising: 
a common terminal (antenna-side signal terminal 11), 
a first terminal (transmission-side signal terminal 12), 
and a second terminal (reception-side signal terminals 13a,b); 
a first filter device (ladder-type filter 20) including a plurality of acoustic wave resonators including one or more series resonators (series arm resonators 
an inductor (L2) provided between an acoustic wave resonator closest to the first terminal among the plurality of acoustic wave resonators and the first terminal, on the first path; 
and a second filter device (reception-side filter section 30) provided on a third path electrically connecting the common terminal and the second terminal;
wherein the first filter device further includes: 
a first ground terminal (ground potential of inductor L4) to which a first parallel resonator (P4) closest to the first terminal among the two or more parallel resonators is electrically connected, on the first path; 
a second ground terminal (ground potential of inductor L3) to which a second parallel resonator (P3) different from the first parallel resonator among the two or more parallel resonators is electrically connected; 
and a wiring (electrical connection between inductor L2 and filter chip 40, para [0026]) provided between the inductor and the plurality of acoustic wave resonators (filter chip 40) when the first filter device is viewed in a plan view (Fig. 2); 
and in the first filter device, the wiring is electrically connected to the first ground terminal (wiring connects L2 to filter chip 40, thus connecting to the ground of inductor L4 through P4), and the first ground 

	As per claim 3:
Mukai discloses in Figs 1 & 2:
the wiring intersects with a straight line connecting the inductor and the plurality of acoustic wave resonators when the first filter device is viewed in a plan view (in Fig. 2, the straight line may be drawn within the wiring line between L2 and 40, or it may be drawn diagonally from the upper left corner of L2 to below the wiring line between L2 and 40, such that the wiring intersects the straight line).

	As per claim 4:
	Mukai discloses in Figs. 1 & 2:
a multilayer substrate (wiring board 60, wherein wiring layers may be provided inside the wiring board, para [0026]); 
wherein the common terminal, the first terminal, and the second terminal are provided on the multilayer substrate (connections to each component of Fig. 1 besides the antenna 50, is provided in Fig. 2 on wiring board 60); 
and the first filter device, the inductor, and the second filter device are mounted on one main surface of the multilayer substrate (as shown in Fig. 2).

	As per claim 6:

between the first filter device and the inductor, another electronic component different from the first filter device and the inductor is not mounted (no component is shown between filter chip 40 and inductor L2), and the first filter device and the inductor are adjacent to each other (as seen in Fig. 2).

	As per claim 8:
	Mukai discloses in Figs. 1 & 2:
		the inductor is a chip inductor or a wire-wound inductor (para [0026]).

	As per claim 9:
	Mukai discloses in Figs. 1 & 2:
each of the first filter device and the inductor has a rectangular or substantially rectangular shape when viewed in a plan view (as seen in Fig. 2); 
and a long side of the inductor is parallel or substantially parallel to a long side or a short side of the first filter device (as seen in Fig. 2).

	As per claim 10:
	Mukai discloses in Figs. 1 & 2:
the first filter device is a transmission filter (para [0016]), and the second filter device is a reception filter (para [0023]).

	As per claim 15:

the first filter device is a ladder transmission filter (para [0016]).

	As per claim 16:
	Mukai discloses in Figs. 1 & 2:
		the second filter device is a ladder reception filter (para [0024]).

	As per claim 17:
	Mukai discloses in Figs. 1 & 2:
the second filter device includes an acoustic wave resonator including a plurality of series resonators and a plurality of parallel resonators (para [0024] states the reception filter may be instituted as a ladder-type filter, with a ladder-type filter disclosed as a device including an acoustic wave resonator including a plurality of series resonators and a plurality of parallel resonators in para [0016]).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 2 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (WO2015098240), as cited by applicant (machine translation provided by examiner) in view of Hara (US PGPub 20120274416).
As per claim 2:
Mukai does not disclose:
an acoustic wave resonator closest to the first terminal is a first series resonator closest to the first terminal among the one or more series resonators; and 21the wiring is provided between the inductor and the first series resonator when the first filter device is viewed in a plan view.
	Hara discloses in Figs. 12 & 14:
A transmit filter (transmission filter chip 100d) comprising a ladder filter of series and parallel acoustic resonators connected with a series inductor (inductor Ls) comprising multiple ground terminals (at inductors L1 and L2), wherein an acoustic wave resonator (series resonator Sx) closest to the first terminal is a first series resonator closest to the first terminal among the one or more series resonators (Series resonators S1-S5); and a21aaaa wiring is provided between the inductor and the first series resonator when the first filter device is viewed in a plan view (connection between Ls and Sx, shown in related Fig. 13c, and including transmission terminal Tx1 and wiring to Sx in Fig. 14).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the acoustic resonator ladder filter of Hara in place of the acoustic resonator ladder filter of Mukai as an art-recognized alternative/equivalent acoustic resonator ladder filter able to provide the same function and further able to provide the benefit of 
	As a consequence of the combination, an acoustic wave resonator closest to the first terminal is a first series resonator closest to the first terminal among the one or more series resonators; and 21the wiring is provided between the inductor and the first series resonator when the first filter device is viewed in a plan view.

	As per claim 5:
	Mukai does not disclose the first filter device includes a substrate having piezoelectricity; and the wiring and the first ground terminal are provided on one main surface of the substrate.
	Hara discloses in Figs. 12 & 14:
A transmit filter (transmission filter chip 100d) comprising a ladder filter of series and parallel acoustic resonators connected with a series inductor (inductor Ls) comprising multiple ground terminals (at inductors L1 and L2) on a substrate having piezoelectricity (piezoelectric substrate 12), wherein a21aaaa wiring is provided between the inductor and the first series resonator when the first filter device is viewed in a plan view (transmission terminal Tx1 and wiring to Sx in Fig. 14), the wiring connected to a ground terminal (terminal 18b connected to ground through L2), and the wiring and the first ground terminal are provided on one main surface of the substrate (as seen in Fig. 14).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the acoustic resonator ladder filter of Hara in place of the acoustic resonator ladder filter of Mukai as an art-recognized alternative/equivalent acoustic resonator 
As a consequence of the combination, the first filter device includes a substrate having piezoelectricity; and the wiring and the first ground terminal are provided on one main surface of the substrate.

Claims 7, 11, 14, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (WO2015098240), as cited by applicant (machine translation provided by examiner) in view of Yamashita (US PGPub 20130049882).
As per claim 7:
Mukai does not disclose:
the inductor is electrically connected between a power amplifier electrically connected to the first terminal and the first 22filter device.
	Yamashita discloses in Fig. 8: 
the use of duplexers (40 & 50) in a communications module where a power amplifier (16) is electrically connected to a transmit filter (42 or 52).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the duplexer of Mukai for the duplexer of Yamashita as an art-recognized equivalent/alternative duplexer able to provide the same function that further provides the benefit of combining the transmit and receive filters of the duplexer into a single chip on a package.

	
	As per claim 11:
	Mukai does not disclose:
a radio frequency integrated circuit is electrically connected to an input terminal of the power amplifier.
	Yamashita discloses in Fig. 8 a radio frequency integrated circuit (RFIC 22) electrically connected to an input terminal of the power amplifier.
	As a consequence of the combination of claim 7, a radio frequency integrated circuit is electrically connected to an input terminal of the power amplifier.

	As per claim 14:
	Mukai discloses:
The inductor provides impedance matching between the first filter device and the first terminal (para [0019]).
	Mukai does not disclose:
the inductor matches or substantially matches an impedance of the 23first filter device and an impedance of the power amplifier.
	As a consequence of the combination of claim 7, the inductor matches or substantially matches an impedance of the 23first filter device and an impedance of the power amplifier.

	As per claim 18:
	Mukai does not disclose that each of the one or more series resonators and the two or more parallel resonators of the first filter device is defined by an interdigital transducer (IDT) electrode.
	Yamashita discloses the use of ladder filters in transmit filters using surface acoustic resonators (para [0045]), wherein the resonators feature IDT electrodes (para [0029]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the resonators of the transmit filter to be surface acoustic wave filters defined by an IDT electrode as a specific example of an acoustic resonator that may be used for the generic resonator of Mukai able to provide the same function and providing the benefit of acoustic behavior that is well-understood in the art.

Claims 13 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (WO2015098240), as cited by applicant (machine translation provided by examiner) in view of Lobeek (US PGPub 20060055485).
As per claim 13:
Mukai discloses:
	The reception filter may be a ladder filter (para [0024])
Mukai does not disclose:
the second filter is electrically connected in series with a second inductor on the third path.

A second filter (band-pass filter 6 connected to receive port 3) formed as a ladder-type filter (para [0025]) forming a third path (receive path) in a duplexer (1), wherein the second filter is electrically connected in series with a second inductor (series inductor 7) on the third path.
	At the time of filing, it would have been obvious to one of ordinary skill in the art
to provide a second inductor in series with the second filter on the third path to provide the benefit of improving roll-off of the filter, as taught by Lobeek (para [0032]).
	As a consequence of the combination, the second filter is electrically connected in series with a second inductor on the third path.

	As per claim 17:
Mukai discloses:
The reception filter may be a ladder filter (para [0024]).
	In an alternative interpretation, Mukai does not disclose that the second filter device includes an acoustic wave resonator including a plurality of series resonators and a plurality of parallel resonators.
	Lobeek discloses in Fig. 1:
A second filter (band-pass filter 6 connected to receive port 3) formed as a ladder-type filter (para [0025]) forming a third path (receive path) in a duplexer (1), wherein the second filter device includes an acoustic wave resonator including a plurality of series resonators and a plurality of parallel resonators 
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the second filter to be formed as a ladder filter with a plurality of series resonators and a plurality of parallel resonators as a design dependent aspect of a ladder filter, as taught by Lobeek (para [0025]) that provides the benefit of adjusting the behavior of the filter, as is well-understood in the art.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Samuel S Outten/Examiner, Art Unit 2843